Title: C. W. F. Dumas to John Adams: A Translation, 12 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 12 May 1781

You should have received a package from Messrs. de Neufville containing 25 copies of the memorial in three languages. Today I am sending another package under the name of Mr. van Arp containing 15 copies of each. I have 60 more that I am keeping for you and will send them to you when I know you want them in Amsterdam, or if you prefer, here or in Leyden. I myself have distributed and sent out about 140 or 150. As for the remainder of the copies, the publisher sent them to the main cities. Soon we shall know the sensation it causes. To avoid any affectation, I am staying at home today and when in company, I will not be the first to mention the memorial. The publisher showed me a letter stating that it will be reprinted in Amsterdam in both Dutch and French.
Some letters arrived from St. Petersburg that are very favorable for the republic and very unfavorable for the English and Anglomanes. It is precisely for these reasons that it would be better if the contents of the letters were not made public.
I would be pleased to know, sir, when you are leaving Amsterdam for a trip to Leyden or to The Hague. Not that there is anything that demands your presence here for the moment, but rather because I am planning a trip to Amsterdam soon and I would regret missing you there.
I am with great respect, sir, your very humble and very obedient servant

Dumas

